Smith, Brigitte

From:                              Smith, Brigitte
Sent:                              Wednesday, July 15, 2020 8:09 AM
To:                                'Jessie Lyons Crawford, Esquire'
Cc:                                Kerr, Benjamin J.; kp@kimparkerlaw.com; Mizansky, Stephanie
Subject:                           RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on
                                   Motion to Quash


Please use the following call-in information:

Toll-free dial-in number (U.S. and Canada):
(877) 849-5936

International dial-in number:
(443) 760-4072


Participant conference code: 8621019241

Brigitte Smith
Attorney at Law
Wilson Elser Moskowitz Edelman & Dicker LLP
500 East Pratt Street, Suite 600
Baltimore, MD 21202 -3173
410.962.7224 (Direct)
410.539.1800 (Main)
410.962.8758 (Fax)
brigitte.smith@wilsonelser.com
From: Jessie Lyons Crawford, Esquire [mailto:attorneyjlcrawford@verizon.net]
Sent: Tuesday, July 14, 2020 6:54 PM
To: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com>; kp@kimparkerlaw.com; Mizansky, Stephanie
<Stephanie.Mizansky@wilsonelser.com>
Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash


[EXTERNAL EMAIL]

Thank you. I will secure the Court Reporter.

Jessie Lyons Crawford
attorneyjlcrawford@verizon.net
Law Office of Jessie Lyons Crawford, LLC
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230/ Fax: 410-662-1238
Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication and/or
attorney work product. It is intended for the named recipient noted on this e-mail. If you have received this
transmission and you are not the intended person, you are not authorized to use this e-mail for any reason. If

                                                            1

                                                                                              Exhibit 1
you are not the intended person, please delete it from your system without copying it, and notify the sender by
reply e-mail. Thank you.


-----Original Message-----
From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com>; kp@kimparkerlaw.com <kp@kimparkerlaw.com>; Mizansky,
Stephanie <Stephanie.Mizansky@wilsonelser.com>
Sent: Tue, Jul 14, 2020 6:44 pm
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Wednesday, July 22 at 1:00 pm will work. We will circulate a call in number.
________________________________________
From: Jessie Lyons Crawford, Esquire [attorneyjlcrawford@verizon.net]
Sent: Tuesday, July 14, 2020 6:39 PM
To: Smith, Brigitte
Cc: Kerr, Benjamin J.; kp@kimparkerlaw.com; Mizansky, Stephanie
Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

[EXTERNAL EMAIL]

Dear Ms. Smith. Thank you for response. Either day is good. I prefer between 1 pm to 4 pm. Kindly advise of your
preferred date and time. Thank you.


Jessie Lyons Crawford
attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>
Law Office of Jessie Lyons Crawford, LLC
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230/ Fax: 410-662-1238
Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication and/or attorney work
product. It is intended for the named recipient noted on this e-mail. If you have received this transmission and you are not
the intended person, you are not authorized to use this e-mail for any reason. If you are not the intended person, please
delete it from your system without copying it, and notify the sender by reply e-mail. Thank you.


-----Original Message-----
From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com>; kp@kimparkerlaw.com <kp@kimparkerlaw.com>; Mizansky,
Stephanie <Stephanie.Mizansky@wilsonelser.com>
Sent: Tue, Jul 14, 2020 6:29 pm
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Dear Ms. Crawford,

The proposed conference on Monday was for the Motion, and we will note your waiver. We can schedule a conference
on discovery issues on Wednesday, Thursday or Friday of next week, which will allow us to review the status of all
outstanding discovery. Please provide your preferred date and time and we can circulate a call in number.

Very truly yours,

Brigitte Smith
________________________________
From: Jessie Lyons Crawford, Esquire [attorneyjlcrawford@verizon.net]
Sent: Tuesday, July 14, 2020 4:18 PM

                                                             2
To: Smith, Brigitte
Cc: Kerr, Benjamin J.; kp@kimparkerlaw.com; Mizansky, Stephanie
Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

[EXTERNAL EMAIL]
Dear Ms. Smith,

As you know, the joint status report was due today. It is not deficient and as a courtesy, you should have waited at least
until the end of the day today to file your letter. I will file a separate status report and inform the court that you were pre-
mature in filing of the joint status report.

I also wish to resume discussing our dispute with your discovery responses, which we believe is deficient. We also need
the discovery in order to complete depositions. I understand that you filed a Motion for Protective Order to exclude a court
reporter from our discovery meeting, which was denied by the Court. I am prepared to have a phone conference with you
with the court reporter on the line on July 20, 2020 to discuss why we believe your answers are deficient. At that time, we
can discuss when you will have the Request for Production of Documents prepared for review and copy. I believe it is
appropriate to discuss deposition dates as well.

Finally, be mindful that at the time of our client's release, we were dealing with the pandemic. As you know, the Courts
and court reporters were not operational. Further, the Governor issued a stay at home order for much of the period until
recently.

If your proposed date of July 20, 2020 is still a good date for us to discuss the items stated herein, including any issues
you raise, then I accept that date. Please let me know by tomorrow so that I can Order the court reporter. If you need
more time, then let me know and we can reschedule the discussion. Also, if you wish to discuss only the Motion you
intend to file, we waive that discussion and will simply file our response.

Thank you.

Jessie Lyons Crawford
attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>
Law Office of Jessie Lyons Crawford, LLC
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230/ Fax: 410-662-1238
Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication and/or attorney work
product. It is intended for the named recipient noted on this e-mail. If you have received this transmission and you are not
the intended person, you are not authorized to use this e-mail for any reason. If you are not the intended person, please
delete it from your system without copying it, and notify the sender by reply e-mail. Thank you.


-----Original Message-----
From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com>; kp@kimparkerlaw.com <kp@kimparkerlaw.com>; Mizansky,
Stephanie <Stephanie.Mizansky@wilsonelser.com>
Sent: Tue, Jul 14, 2020 5:48 am
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Dear Ms. Crawford,

Having not heard from you in response the June 17 and July 8 emails below, we already filed a letter with the Court
yesterday. We do not consent to the stay being lifted or to the modification of the scheduling order, but rather will defer to
the court. We also are filing our Opposition and Motion as set forth in our letter, although we will note his April discharge
and your response email last night.

I am available on July 20 for a call to discuss the case in advance of our intended filing. Please feel free to provide your
availability and a good number to reach you if convenient.


                                                                3
Very truly yours,

Brigitte Smith


________________________________________
From: Jessie Lyons Crawford, Esquire [attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>]
Sent: Monday, July 13, 2020 9:30 PM
To: Smith, Brigitte
Cc: Kerr, Benjamin J.; kp@kimparkerlaw.com<mailto:kp@kimparkerlaw.com>; Mizansky, Stephanie
Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

[EXTERNAL EMAIL]

Stephanie.mizansky@wilsonelser.com<mailto:Stephanie.mizansky@wilsonelser.com>, I understand that Ms. Smith is out
of the office based on her reply mail. He mail has directed me to you for handling. Kindly respond or have Mr. Kerr to
respond to the mail below. We have a deadline of July 14, 2020 to file the joint status report. I will provide my proposal
unless I receive a response from someone in your office. Thank you.

Jessie Lyons Crawford
attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net><mailto:attorneyjlcrawford@verizon.net<mailto:att
orneyjlcrawford@verizon.net>>
Law Office of Jessie Lyons Crawford, LLC
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230/ Fax: 410-662-1238
Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication and/or attorney work
product. It is intended for the named recipient noted on this e-mail. If you have received this transmission and you are not
the intended person, you are not authorized to use this e-mail for any reason. If you are not the intended person, please
delete it from your system without copying it, and notify the sender by reply e-mail. Thank you.


-----Original Message-----
From: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>>
To: Brigitte.Smith@wilsonelser.com<mailto:Brigitte.Smith@wilsonelser.com>
<Brigitte.Smith@wilsonelser.com<mailto:Brigitte.Smith@wilsonelser.com>>
Cc: Benjamin.Kerr@wilsonelser.com<mailto:Benjamin.Kerr@wilsonelser.com>
<Benjamin.Kerr@wilsonelser.com<mailto:Benjamin.Kerr@wilsonelser.com>>;
kp@kimparkerlaw.com<mailto:kp@kimparkerlaw.com> <kp@kimparkerlaw.com<mailto:kp@kimparkerlaw.com>>
Sent: Mon, Jul 13, 2020 9:20 pm
Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Dear Ms. Smith,

Kindly find my proposal for the joint status report. Kindly review and let me know if you have changes. As you know, our
deadline is July 14, 2020. I will file my proposed document or our joint document tomorrow. Thank you.

Jessie Lyons Crawford
attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net><mailto:attorneyjlcrawford@verizon.net<mailto:att
orneyjlcrawford@verizon.net>>
Law Office of Jessie Lyons Crawford, LLC
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230/ Fax: 410-662-1238
Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication and/or attorney work
product. It is intended for the named recipient noted on this e-mail. If you have received this transmission and you are not


                                                             4
the intended person, you are not authorized to use this e-mail for any reason. If you are not the intended person, please
delete it from your system without copying it, and notify the sender by reply e-mail. Thank you.


-----Original Message-----
From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com<mailto:Brigitte.Smith@wilsonelser.com>>
To: attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>
<attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com<mailto:Benjamin.Kerr@wilsonelser.com>>
Sent: Wed, Jul 8, 2020 12:39 pm
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Dear Ms. Crawford:

The Court ordered that the parties jointly file a Status Report by July 14. Unless we hear from you, we intend to file our
report on Friday, July 10, as I will out be out next week.

Please advise.

Thanks,

Brigitte Smith
Attorney at Law
Wilson Elser Moskowitz Edelman & Dicker LLP
500 East Pratt Street, Suite 600
Baltimore, MD 21202 -3173
410.962.7224 (Direct)
410.539.1800 (Main)
410.962.8758 (Fax)
brigitte.smith@wilsonelser.com<mailto:brigitte.smith@wilsonelser.com><mailto:brigitte.smith@wilsonelser.com<mailto:bri
gitte.smith@wilsonelser.com>>
From: Smith, Brigitte
Sent: Wednesday, June 17, 2020 3:23 PM
To: 'attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>'
<attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com<mailto:Benjamin.Kerr@wilsonelser.com>>
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Good Afternoon,

Can you please let me know the status of your client and your position on motion? We intend to file tomorrow.

Thanks,

Brigitte Smith
Attorney at Law
Wilson Elser Moskowitz Edelman & Dicker LLP
500 East Pratt Street, Suite 600
Baltimore, MD 21202 -3173
410.962.7224 (Direct)
410.539.1800 (Main)
410.962.8758 (Fax)
brigitte.smith@wilsonelser.com<mailto:brigitte.smith@wilsonelser.com><mailto:brigitte.smith@wilsonelser.com<mailto:bri
gitte.smith@wilsonelser.com>>
From:
attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net><mailto:attorneyjlcrawford@verizon.net<mailto:att
orneyjlcrawford@verizon.net>> [mailto:attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>]
Sent: Thursday, June 11, 2020 9:33 AM
To: Smith, Brigitte
<Brigitte.Smith@wilsonelser.com<mailto:Brigitte.Smith@wilsonelser.com><mailto:Brigitte.Smith@wilsonelser.com<mailto:
Brigitte.Smith@wilsonelser.com>>>
                                                              5
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

[EXTERNAL EMAIL]

Thank you for your mail. I will speak with my co-counsel and my client. I will respond as soon as possible.


Law Office of Jessie Lyons Crawford, Esquire
2601 Maryland Avenue
Baltimore, MD 21218


From: Smith, Brigitte
<Brigitte.Smith@wilsonelser.com<mailto:Brigitte.Smith@wilsonelser.com><mailto:Brigitte.Smith@wilsonelser.com<mailto:
Brigitte.Smith@wilsonelser.com>>>
Sent: Wednesday, June 10, 2020 3:09 PM
To: Jessie Crawford
<attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net><mailto:attorneyjlcrawford@verizon.net<mailto:at
torneyjlcrawford@verizon.net>>>
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash
Importance: High

Dear Ms. Crawford,

Please note that I did not receive a reply to my email below. The Court has now issued an Order Lifting the Stay and
granting the Motion to Amend. My client intends to file a Motion for Reconsideration of the Order granting the Motion to
Amend and an Opposition to the Motion to Amend. Please advise regarding your client’s position at your convenience.

Thanks,

Brigitte Smith
Attorney at Law
Wilson Elser Moskowitz Edelman & Dicker LLP
500 East Pratt Street, Suite 600
Baltimore, MD 21202 -3173
410.962.7224 (Direct)
410.539.1800 (Main)
410.962.8758 (Fax)
brigitte.smith@wilsonelser.com<mailto:brigitte.smith@wilsonelser.com><mailto:brigitte.smith@wilsonelser.com<mailto:bri
gitte.smith@wilsonelser.com>>
From: Smith, Brigitte
Sent: Monday, April 13, 2020 5:14 PM
To: 'Jessie Crawford'
<attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net><mailto:attorneyjlcrawford@verizon.net<mailto:at
torneyjlcrawford@verizon.net>>>
Subject: FW: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

Dear Ms. Crawford,

I hope you are well. I wanted to follow up on this matter, which was stayed for a period of 45 days back in January. The
Court Order issuing the stay requires the parties to submit a joint status report with an update on Mr. Green’s medical
status. Can you please let me know at your convenience?

Best,

Brigitte Smith


From: MDD_CM-ECF_Filing@mdd.uscourts.gov<mailto:MDD_CM-ECF_Filing@mdd.uscourts.gov><mailto:MDD_CM-
ECF_Filing@mdd.uscourts.gov<mailto:MDD_CM-ECF_Filing@mdd.uscourts.gov>> [mailto:MDD_CM-
ECF_Filing@mdd.uscourts.gov<mailto:MDD_CM-ECF_Filing@mdd.uscourts.gov>]
                                                            6
Sent: Monday, January 13, 2020 10:50 AM
To:
MDDdb_ECF@mdd.uscourts.gov<mailto:MDDdb_ECF@mdd.uscourts.gov><mailto:MDDdb_ECF@mdd.uscourts.gov<m
ailto:MDDdb_ECF@mdd.uscourts.gov>>
Subject: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to Quash

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.
U.S. District Court
District of Maryland
Notice of Electronic Filing

The following transaction was entered on 1/13/2020 at 10:49 AM EST and filed on 1/13/2020
Case Name:

Green v. AMF Bowling Centers, Inc.

Case Number:

1:19-cv-01410-ELH<https://ecf.mdd.uscourts.gov/cgi-bin/DktRpt.pl?453701>

Filer:

Document Number:

38<https://ecf.mdd.uscourts.gov/doc1/093110836477?caseid=453701&de_seq_num=112&magic_num=51445357>


Docket Text:
MARGINAL ORDER Denying as Moot [33] Motion to Quash Depositions of AMF Bowling Centers & Anita Manion. Signed
by Judge Ellen L. Hollander on 1/13/2020. (bas, Deputy Clerk)

1:19-cv-01410-ELH Notice has been electronically mailed to:

Kim D Parker,
Esq kp@kimparkerlaw.com<mailto:kp@kimparkerlaw.com><mailto:kp@kimparkerlaw.com<mailto:kp@kimparkerlaw.co
m>>,
assist@kimparkerlaw.com<mailto:assist@kimparkerlaw.com><mailto:assist@kimparkerlaw.com<mailto:assist@kimparke
rlaw.com>>,
dcn@kimparkerlaw.com<mailto:dcn@kimparkerlaw.com><mailto:dcn@kimparkerlaw.com<mailto:dcn@kimparkerlaw.com
>>,
ecf_notices@kimparkerlaw.com<mailto:ecf_notices@kimparkerlaw.com><mailto:ecf_notices@kimparkerlaw.com<mailto:
ecf_notices@kimparkerlaw.com>>,
lawclerk@kimparkerlaw.com<mailto:lawclerk@kimparkerlaw.com><mailto:lawclerk@kimparkerlaw.com<mailto:lawclerk@
kimparkerlaw.com>>,
legalclerk@kimparkerlaw.com<mailto:legalclerk@kimparkerlaw.com><mailto:legalclerk@kimparkerlaw.com<mailto:legalcl
erk@kimparkerlaw.com>>

Jessie Lyons
Crawford attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net><mailto:attorneyjlcrawford@verizon.ne
t<mailto:attorneyjlcrawford@verizon.net>>,
crawfordassist1@verizon.net<mailto:crawfordassist1@verizon.net><mailto:crawfordassist1@verizon.net<mailto:crawford
assist1@verizon.net>>,
crawfordassist2@verizon.net<mailto:crawfordassist2@verizon.net><mailto:crawfordassist2@verizon.net<mailto:crawford
assist2@verizon.net>>,


                                                             7
crawfordassist3@verizon.net<mailto:crawfordassist3@verizon.net><mailto:crawfordassist3@verizon.net<mailto:crawford
assist3@verizon.net>>

Brigitte Joelle
Smith brigitte.smith@wilsonelser.com<mailto:brigitte.smith@wilsonelser.com><mailto:brigitte.smith@wilsonelser.com<
mailto:brigitte.smith@wilsonelser.com>>,
faith.erline@wilsonelser.com<mailto:faith.erline@wilsonelser.com><mailto:faith.erline@wilsonelser.com<mailto:faith.erlin
e@wilsonelser.com>>

Colleen K O
Brien colleen.obrien@wilsonelser.com<mailto:colleen.obrien@wilsonelser.com><mailto:colleen.obrien@wilsonelser.co
m<mailto:colleen.obrien@wilsonelser.com>>,
faith.erline@wilsonelser.com<mailto:faith.erline@wilsonelser.com><mailto:faith.erline@wilsonelser.com<mailto:faith.erlin
e@wilsonelser.com>>

1:19-cv-01410-ELH Notice will not be electronically delivered to:
The following document(s) are associated with this transaction:
Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1046883720 [Date=1/13/2020] [FileNumber=9373129-0
] [50baa83b3779a7cdfac2aae08af2800b1363b289e6f66b0e62c6a4db2e0e004d704
edc2b7723c05c6f9dff46165446bb6f9de9190e984fcd91b46da8aa71d4c3]]



CONFIDENTIALITY NOTICE: This electronic message is intended to be

viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,

distribution or copying of this communication is strictly prohibited

without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for

delivering the message to the intended recipient, or if you have

received this communication in error, please notify us immediately by

return e-mail and delete the original message and any copies of it

from your computer system.



For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at www.wilsonelser.com<http://www.wilsonelser.com/> or refer to

any of our offices.


Thank you.

CONFIDENTIALITY NOTICE: This electronic message is intended to be


                                                                  8
viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,

distribution or copying of this communication is strictly prohibited

without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for

delivering the message to the intended recipient, or if you have

received this communication in error, please notify us immediately by

return e-mail and delete the original message and any copies of it

from your computer system.



For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at www.wilsonelser.com or refer to

any of our offices.

Thank you.
CONFIDENTIALITY NOTICE: This electronic message is intended to be

viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,

distribution or copying of this communication is strictly prohibited

without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for

delivering the message to the intended recipient, or if you have

received this communication in error, please notify us immediately by

return e-mail and delete the original message and any copies of it

from your computer system.



For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at www.wilsonelser.com or refer to

any of our offices.

Thank you.


                                                                  9
CONFIDENTIALITY NOTICE: This electronic message is intended to be

viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,

distribution or copying of this communication is strictly prohibited

without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for

delivering the message to the intended recipient, or if you have

received this communication in error, please notify us immediately by

return e-mail and delete the original message and any copies of it

from your computer system.



For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at www.wilsonelser.com or refer to

any of our offices.

Thank you.
CONFIDENTIALITY NOTICE: This electronic message is intended to be

viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,

distribution or copying of this communication is strictly prohibited

without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for

delivering the message to the intended recipient, or if you have

received this communication in error, please notify us immediately by

return e-mail and delete the original message and any copies of it

from your computer system.



For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at www.wilsonelser.com or refer to

any of our offices.


                                                                  10
Thank you.




             11
